1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL HARNER,                             Case No.: 18-cv-1993-W-MDD
12                               Plaintiff,
                                              ORDER DENYING JOINT
13   v.                                       MOTION TO MODIFY
                                              SCHEDULING ORDER
14   USAA GENERAL INDEMNITY
     CO.,
15                                            [ECF NO. 15]
                               Defendant.
16
17
          Before the Court is the Joint Motion of the parties, filed on December
18
     30, 2019, to modify the scheduling order to allow Defendant to file a motion to
19
     compel regarding Plaintiff’s production of documents no later than January
20
     30, 2020. (ECF No. 15).
21
          Discovery closed on November 29, 2019. (ECF No. 11). Although the
22
     parties sought and received a continuance of their mandatory settlement
23
     conference, no reference was made to a continuing discovery dispute. (ECF
24
     Nos. 12, 13). In their motion to continue the settlement conference, filed on
25
     November 22, 2019, the parties noted that certain depositions were set for
26
     December 2019, but there was no request to extend the discovery deadline to
27

                                              1
                                                                      18-cv-1993-W-MDD
1    accommodate those depositions nor the resolution of any pending discovery
2    dispute. (ECF No. 12).
3         Section V.C.2 of this Court’s Civil Chambers Rules provides:
4         2. Timing of Discovery Motions - The 30-day Rule
          Any motion related to discovery disputes must be filed
5         no later than thirty (30) days after the date upon which the
6         event giving rise to the dispute occurred. For oral discovery,
          the event giving rise to the dispute is the completion of the
7         transcript of the relevant portion of the deposition. For
8         written discovery, the event giving rise to the discovery
          dispute is the date of service of the response, not the date on
9         which counsel reach an impasse in meet and confer efforts.
10        If the meet and confer process or attempts to supplement
          disputed responses will extend the dispute beyond 30 days, a
11        motion, preferably a joint motion, to extend the deadline
12        must be filed.
13
     The Joint Motion filed by the parties does not state when the underlying
14
     discovery requests were served nor when the initial responses were served,
15
     giving rise to the discovery dispute. And, as noted above, the parties did not
16
     seek relief from the Court in the form of a motion to extend the 30-day
17
     deadline.
18
          Modification of the scheduling order, under Rule 16(b)(4), Fed. R. Civ.
19
     P., requires good cause. The standard for good cause under this Rule
20
     primarily considers the diligence of the party seeking the modification. See
21
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
22
     Here, there is no basis provided for the Court to find that Defendant has been
23
     diligent in seeking this discovery and no justification provided for not timely
24
     seeking relief from the Court. The scheduling order will not be amended.
25
     Discovery remains closed.
26
     //
27

                                            2
                                                                      18-cv-1993-W-MDD
1                              CONCLUSION
2        The Joint Motion is DENIED.
3    Dated: January 2, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                       3
                                            18-cv-1993-W-MDD
